This Application, Having Been Filed On or After March 16, 2013,
is Being Examined under the First Inventor to File Provisions of the AIA 
In the event the determination of the status of the application as subject to as subject to AIA  35 USC §§ 102 and 103 (or pre-AIA  35 USC §§ 102 and 103) is incorrect, any correction
of the statutory basis for the rejection will not be considered a new ground of rejection
if the prior art relied upon, and the rationale supporting the rejection,
would be the same under either status.
DETAILED ACTION
This application, filed under 35 USC § 371, is the United Stated national stage entry application of PCT/JP2017/016187.  Claims 1-18 are pending of which claims 15-18 are withdrawn from consideration a being drawn to the nonelection invention of Group II (directed to a process for forming a film via plasma enhanced atomic layer deposition {PEALD}).
Information Disclosure Statement
The materials presented in the information disclosure statements (IDSs) dated 27 February 2019 and 17 August 2020 have been considered and are pertinent to the rejections of this Office Action.  For example, each of:
(a)	JP 201663221 A (Kang'221: US 20160079036 A1 {Kang'036} is an English language equivalent of Kang'221);
(b)	JP 2016149526 A (Tsuji'526: US 20160237559 A1 {Tsuji'559} is an English language equivalent of Tsuji'526);
(c)	JP 2016111291 A (Kin'291); and
(d)	JP 2013529254 A (Kudela'254: US 20110284100 A1 {Kudela'100} is an English 
are pertinent to the rejections of this Office Action.
Election/Restrictions
Applicant's election with traverse of claims 1-14 in Applicant's reply dated 25 October 2019 is acknowledged.
Applicant's traversal is on the grounds that:
(a)	the International Searching Authority (ISA) not assert lack of unity during the international stage of the underlying PCT application; or
(b)	the unity of invention analysis of the Office Action dated 08 August 2020 is erroneous.
This is not found persuasive because the Groups of the Office Action dated 08 August 2020:
Group I: claims 1-14, drawn to an apparatus configured for forming a film via plasma atomic layer deposition (a.k.a. plasma enhanced atomic layer deposition {PEALD}); and
Group II: claims 15-18, drawn to a process for forming a film via plasma atomic layer deposition (a.k.a. plasma enhanced atomic layer deposition {PEALD})
do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, because the Groups lack the same or corresponding special technical features for the following reasons:
Applicant assets that the inventions of Group I and Group II share the same technical features of "forming a film via plasma atomic layer deposition (a.k.a. plasma enhanced atomic layer deposition {PEALD})."  These technical features do not make a contribution over the prior 
(i)	as explained in the Written Opinion of The International Searching Authority (PCT/ISA/237) dated 01 January 2017 in International Application No.: PCT/JP2017/016187, each of independent claims 1 & 15 lacks both novelty and an inventive step in the view of JP 201663221 A (Kang'221: US 20160079036 A1 {Kang'036} is an English language equivalent of Kang'221), and optionally, JP 2016149526 A (Tsuji'526: US 20160237559 A1 {Tsuji'559} is an English language equivalent of Tsuji'526);
(ii)	as explained in the First Office Action dated 15 May 2020 issued by the China National Intellectual Property Administration (CNIPA) in Chinese Application No.: CN20178035111, each of independent claims 1 & 15 lacks both novelty and an inventive step in the view of JP H06-232043 A (Morita'043);
(iii)	as explained in the 1st Office Action dated 03 March 2020 issued by the Japan Patent office (JPO) in Japanese Application No.: JP 2016-168992, each of independent claims 1 & 15 lacks both novelty and an inventive step in the view of JP 201663221 A (Kang'221: US 20160079036 A1 {Kang'036} is an English language equivalent of Kang'221) as evidenced by JP 2016111291 A (Kin'291), and optionally, in combination with JP 2016149526 A (Tsuji'526: US 20160237559 A1 {Tsuji'559} is an English language equivalent of Tsuji'526); and
(iii)	as explained in the 2nd Office Action dated 09 June 2020 issued by 
Thus, the common technical features of Group I and Group II do not constitute as special technical features.  The restriction requirement is still deemed proper and is therefore made FINAL.
Group II (claims 15-18) is withdrawn under 3b7 CFR § 1.142(b) from further consideration by the examiner as being for the nonelected invention.
Claim Interpretation
(a)	The following is a quotation of AIA  35 USC § 112(f):
(f)  Element in Claim for a Combination.— An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
(b)	The following is a quotation of pre-AIA  35 USC § 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood 
As explained in MPEP § 2181(I), claim limitations that meet the following three-prong test will be interpreted under AIA  35 USC § 112(f) or pre-AIA  35 USC § 112, sixth paragraph:
(A)	the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)	the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and
(C)	the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word "means" (or "step") in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with AIA  35 USC § 112(f) or pre-AIA  35 USC § 112, sixth paragraph.  The presumption that the claim limitation is interpreted under AIA  35 USC § 112(f) or pre-AIA  35 USC § 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word "means" (or "step") in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with AIA  35 USC § 112(f) or pre-AIA  35 USC § 112, sixth paragraph.  The presumption that the claim limitation is not interpreted under AIA  35 USC § 112(f) or pre-AIA  35 USC § 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word "means" (or "step") are being 
This application includes one or more claim limitations that do not use the word "means," but are nonetheless being interpreted under AIA  35 USC § 112(f) or pre-AIA  35 USC § 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
(a)	"deposition prevention member" in claim 1 & claims 2-14 by way of their dependence from claim 1;
(b)	"insulating support member" configured to support the second electrode in claim 2;
(c)	"first part" facing the first side surface of the second electrode, "second part" facing the second side surface of the second electrode, "third part" facing the third side surface of the second electrode, and "fourth part" facing the fourth side surface of the second electrode in claim 3 & claims 4-7 by way of their dependence from claim 3;
(d)	"first piece" corresponding to the first part, "second piece" corresponding to the second part, "third piece" corresponding to the third part, and "fourth piece" corresponding to the third part in claim 5;
(e)	"fixing portion" configured to fix the deposition prevention member in claim 7;
(f)	"first connecting portion" for the first vertical part, "second connecting portion" for the second vertical part, "third connecting portion" for the third vertical part, and "fourth connecting portion" for the fourth vertical part in claim 7;
(g)	"inert-gas supply portion" configured to supply inert gas to a gap between the second electrode and the deposition prevention member in claim 8 & claims 9-12 by way of their dependence from claim 8 & claims 9-12 by way of their dependence from claim 8; and
(h)	"source-gas supply portion" configured to supply a source gas for forming the film on the substrate in claim 14.
Because this/these claim limitation(s) is/are being interpreted under are being interpreted under AIA  35 USC § 112(f) or pre-AIA  35 USC § 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If Applicant does not intend to have this/these limitation(s) interpreted under AIA  35 USC § 112(f) or pre-AIA  35 USC § 112, sixth paragraph, Applicant may:
(a)	amend the claim limitation(s) to avoid it/them being interpreted under AIA  35 USC § 112(f) or pre-AIA  35 USC § 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or
(b)	present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under AIA  35 USC § 112(f) or pre-AIA  35 USC § 112, sixth paragraph.
Incorporated by Reference in this Office Action
The "International Preliminary Report On Patentability" of International Application No. PCT/JP2017/016187, filed 24 April 2017, entitled "Plasma Atomic Layer Growth Device and Atomic Layer Growth Method," by Japan Steel Works, Ltd.), is incorporated by reference 
The First Office Action dated 15 May 2020 issued by the China National Intellectual Property Administration (CNIPA) in Chinese Application No.: CN20178035111, filed 24 April 2014, entitled "Plasma-Atomic Layer Grower and Atomic Layer Growth Method," by Japan Steel Works, Ltd., is incorporated by reference herein in its entirety.
The 1st Office Action dated 03 March 2020 and 2nd Office Action dated 09 June 2020 the issued by the Japan Patent office (JPO) in Japanese Application No.: JP 2016-168992, filed 13 August 2016, entitled "Plasma Atomic Layer Deposition Equipment," by Japan Steel Works, Ltd., is incorporated by reference herein in its entirety.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of AIA  35 USC § 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –
(a)(1)	the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2)	the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim 1 & 8-14 are rejected under AIA  35 USC § 102(a)(1) & AIA  35 USC § 102(a)(2) as being anticipated by JP 201663221 A (Kang'221: US 20160079036 A1 {Kang'036} is an English language equivalent of Kang'221).
Regarding claim 1, Kang'221 discloses a plasma atomic layer deposition apparatus (FIG. 1: 
a first electrode (FIG. 1: substrate support 16 connected to RF plasma generator 46; FIG. 5: substrate support 16 connected to RF plasma generator 46) configured to hold the substrate (FIG. 1: substrate 18; FIG. 5: substrate 18);

    PNG
    media_image1.png
    713
    932
    media_image1.png
    Greyscale

FIG. 1 of Kang'221
a second electrode (FIG. 1: chandelier-type showerhead 14; FIG. 5: showerhead 14) facing the first electrode (FIG. 1: substrate support 16 connected to RF plasma generator 46; FIG. 5: substrate support 16 connected to RF plasma generator 46) and configured to generate plasma discharge between the second electrode and the first electrode; and
a deposition prevention member (FIG. 5: showerhead cover 320 made of ceramic) made of an insulator surrounding the second electrode (FIG. 1: chandelier-type showerhead 14; 
FIGs. 1-5; Kang'036: ¶¶[0022]-[0027]; ¶¶[0032]-[0038]; ¶¶[0039]-[0046]; ¶¶[0047]-[0050]; & ¶¶[0060]-[0065].

    PNG
    media_image2.png
    531
    1345
    media_image2.png
    Greyscale

FIG. 5 of Kang'221
Regarding claim 8, Kang'221 discloses:
the plasma atomic layer deposition apparatus (FIG. 1: substrate processing system 10; FIG. 5: substrate processing system 300) having an inert-gas supply portion
 (purge gas supply 80 & collar 308 having central cavity 309 arranged around stem portion 190 to define a gap therebetween) configured to supply inert gas to a gap between the second electrode (FIG. 1: chandelier-type showerhead 14; FIG. 5: showerhead 14) and the deposition prevention member (FIG. 5: showerhead cover 320 made of ceramic).
FIGs. 1-5; Kang'036: ¶¶[0022]-[0027]; ¶¶[0032]-[0038]; ¶¶[0039]-[0046]; ¶¶[0047]-[0050]; & ¶¶[0060]-[0065].
Regarding claim 9, Kang'221 discloses:
the deposition prevention member (FIG. 5: showerhead cover 320 made of ceramic) fixed to the inert-gas supply portion(purge gas supply 80 & collar 308 having central cavity 309 arranged around stem portion 190 to define a gap therebetween).
FIGs. 1-5; Kang'036: ¶¶[0022]-[0027]; ¶¶[0032]-[0038]; ¶¶[0039]-[0046]; ¶¶[0047]-[0050]; & ¶¶[0060]-[0065].
Regarding claim 10, Kang'221 discloses:
the deposition prevention member (FIG. 5: showerhead cover 320 made of ceramic) arranged so as to overlap the inert-gas supply portion(purge gas supply 80 & collar 308 having central cavity 309 arranged around stem portion 190 to define a gap therebetween) in a plan view.
FIGs. 1-5; Kang'036: ¶¶[0022]-[0027]; ¶¶[0032]-[0038]; ¶¶[0039]-[0046]; ¶¶[0047]-[0050]; & ¶¶[0060]-[0065].
Regarding claim 11, Kang'221 discloses:
an inert-gas supply channel through which the inert gas flows formed between the deposition prevention member (FIG. 5: showerhead cover 320 made of ceramic)  and the inert-gas supply portion (purge gas supply 80 & collar 308 having central cavity 309 arranged around stem portion 190 to define a gap therebetween).
FIGs. 1-5; Kang'036: ¶¶[0022]-[0027]; ¶¶[0032]-[0038]; ¶¶[0039]-[0046]; ¶¶[0047]-[0050]; & ¶¶[0060]-[0065].
Regarding claim 12, Kang'221 discloses:
the inert-gas supply channel including:

a second inert-gas supply channel through which the inert gas flows in a direction away from the second electrode (FIG. 1: chandelier-type showerhead 14; FIG. 5: showerhead 14).
FIGs. 1-5; Kang'036: ¶¶[0022]-[0027]; ¶¶[0032]-[0038]; ¶¶[0039]-[0046]; ¶¶[0047]-[0050]; & ¶¶[0060]-[0065].
Regarding claim 13, Kang'221 discloses:
the second inert-gas supply channel having a vertical flow channel through which the inert gas flows in a vertical direction, and
a vertical part of the deposition prevention member (FIG. 5: showerhead cover 320 made of ceramic)  and a vertical part of the inert-gas supply portion sandwiching the vertical flow channel are connected to each other by a fixing member.
FIGs. 1-5; Kang'036: ¶¶[0022]-[0027]; ¶¶[0032]-[0038]; ¶¶[0039]-[0046]; ¶¶[0047]-[0050]; & ¶¶[0060]-[0065].
Regarding claim 14, Kang'221 discloses:
the plasma atomic layer deposition apparatus (FIG. 1: substrate processing system 10; FIG. 5: substrate processing system 300) having a source-gas supply portion (FIG. 1: gas delivery system 20) configured to supply a source gas for forming the film on the substrate, and
the inert-gas supply portion (purge gas supply 80 & collar 308 having central cavity 309 arranged around stem portion 190 to define a gap therebetween) being different 
FIGs. 1-5; Kang'036: ¶¶[0022]-[0027]; ¶¶[0032]-[0038]; ¶¶[0039]-[0046]; ¶¶[0047]-[0050]; & ¶¶[0060]-[0065].
Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 USC § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 USC § 103(a) are summarized as follows:
(a)	Determining the scope and contents of the prior art.
(b)	Ascertaining the differences between the prior art and the claims at issue.
(c)	Resolving the level of ordinary skill in the pertinent art.
(d)	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-5 & 8-14 are rejected under AIA  35 USC § 103 as being unpatentable over JP 201663221 A (Kang'221: US 20160079036 A1 {Kang'036} is an English language equivalent of Kang'221).
Regarding claim 2, Kang'221 discloses:
the plasma atomic layer deposition apparatus (FIG. 1: substrate processing system 10; FIG. 5: substrate processing system 300) having a support member (upper

    PNG
    media_image3.png
    345
    1539
    media_image3.png
    Greyscale

FIG. 2 of Kang'221 (Cropped)
       
    PNG
    media_image4.png
    437
    1430
    media_image4.png
    Greyscale

FIG. 5 of Kang'221 (Cropped)
portion 220 of upper outer collar 216; &/or collar between inner cavity 223 of upper outer collar 216 & stem 190 {RF power supplied at stem 190}) configured to support the second electrode (FIG. 1: chandelier-type showerhead 14; FIG. 5: showerhead 14), and
the deposition prevention member (FIG. 5: showerhead cover 320 made of ceramic) arranged so as to overlap the support member (upper portion 220 of outer collar 216; &/or collar between inner cavity 223 of outer collar 216 & stem 190 {RF power supplied at stem 190}) in a plan view.
FIGs. 1-5; Kang'036: ¶¶[0022]-[0027]; ¶¶[0032]-[0038]; ¶¶[0039]-[0046]; ¶¶[0047]-[0050]; & ¶¶[0060]-[0065].
Regarding claim 2, Kang'221 does not expressly disclose:
the support member being an insulating support member.
However, selecting the support member (upper portion 220 of outer collar 216; &/or collar between inner cavity 223 of outer collar 216 & stem 190 {RF power supplied at stem 190}) of Kang'221 to be an insulating support member isolates the RF power applied to stem 190 from the processing chamber 12 of Kang'221.  Such selection of an insulating support member, as the selection of a known material based on the material's suitability for its intended use, is obvious.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); also see e.g., KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); also see e.g., MPEP § 2144.07.
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention was made to select the support member of Kang'221 to be an insulating support member.
Regarding claim 3, Kang'221 discloses:
the second electrode (FIG. 1: chandelier-type showerhead 14; FIG. 5: showerhead 14) has:

    PNG
    media_image4.png
    437
    1430
    media_image4.png
    Greyscale

FIG. 5 of Kang'221 (Cropped)
a surface (bottom or substrate-facing surface 194) facing the first electrode (FIG. 1: substrate support 16 connected to RF plasma generator 46; FIG. 5: substrate 
a side surface crossing the surface, and
the deposition prevention member (FIG. 5: showerhead cover 320 made of ceramic) having:
a part facing the side surface of the second electrode (FIG. 1: chandelier-type showerhead 14; FIG. 5: showerhead 14), and
the surface (bottom or substrate-facing surface 194) of the second electrode (FIG. 1: chandelier-type showerhead 14; FIG. 5: showerhead 14) exposed from the deposition prevention member (FIG. 5: showerhead cover 320 made of ceramic).
FIGs. 1-5; Kang'036: ¶¶[0022]-[0027]; ¶¶[0032]-[0038]; ¶¶[0039]-[0046]; ¶¶[0047]-[0050]; & ¶¶[0060]-[0065].
Regarding claim 3, Kang'221 does not expressly disclose:
the side surface crossing the surface being:
a first side surface crossing the surface;
a second side surface positioned on an opposite side of the first side surface;
a third side surface crossing the surface and the first side surface; and
a fourth side surface positioned on an opposite side of the third side surface, and
the part facing the side surface of the second electrode being:
a first part facing the first side surface of the second electrode;
a second part facing the second side surface of the second electrode;
a third part facing the third side surface of the second electrode; and
a fourth art facing the fourth side surface of the second electrode.
However shaping the first & second electrodes of Kang'221 to be rectangular to accommodate forming a film on rectangular substrates and, in turn, shaping the deposition prevention member of Kang'221 to be rectangular to accommodate the rectangular second electrode.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); also see e.g., MPEP § 2144.04 (IV)(B).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention was made to shape the second electrode of Kang'221 and the deposition prevention member of Kang'221 to be rectangular.
Regarding claim 4, after shaping the deposition prevention member of Kang'221 to be rectangular, making the first, second, third, and fourth parts of Kang'221 to be unified (i.e., a one-piece construct), as an implementation of a predictable engineering choice, is obvious.  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965); see also e.g., MPEP § 2144.04 (V)(B).
Regarding claim 5, Kang'221 discloses:
the deposition prevention member (FIG. 5: showerhead cover 320 made of ceramic) including a piece (FIG. 5: one or more spacers 338 provided to maintain spacing 
FIGs. 1-5; Kang'036: ¶¶[0022]-[0027]; ¶¶[0032]-[0038]; ¶¶[0039]-[0046]; ¶¶[0047]-[0050]; & ¶¶[0060]-[0065].

    PNG
    media_image4.png
    437
    1430
    media_image4.png
    Greyscale

FIG. 5 of Kang'221 (Cropped)
However, after shaping the second electrode of Kang'221 and the deposition prevention member of Kang'221 to be rectangular, adding a first piece corresponding to the first part, a second piece corresponding to the second part, a third piece corresponding to the third part, and a fourth piece corresponding to the fourth part to the deposition prevention member of Kang'221 to maintain uniform spacing (as disclosed by Kang'221) between the rectangular deposition prevention member of Kang'221 and the rectangular second electrode of Kang'221.  Such addition of first, second, third, and fourth pieces, as an implementation of a variant of a known method to yield predictable results, is obvious.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007); see also e.g., MPEP § 2143(A).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention was made to add first, second, third, and fourth pieces as disclosed by Kang'221.
Regarding claim 8, Kang'221 discloses:


    PNG
    media_image1.png
    713
    932
    media_image1.png
    Greyscale

FIG. 1 of Kang'221

    PNG
    media_image2.png
    531
    1345
    media_image2.png
    Greyscale

FIG. 5 of Kang'221

FIGs. 1-5; Kang'036: ¶¶[0022]-[0027]; ¶¶[0032]-[0038]; ¶¶[0039]-[0046]; ¶¶[0047]-[0050]; & ¶¶[0060]-[0065].
Regarding claim 9, Kang'221 discloses:
the deposition prevention member (FIG. 5: showerhead cover 320 made of ceramic) fixed to the inert-gas supply portion(purge gas supply 80 & collar 308 having central cavity 309 arranged around stem portion 190 to define a gap therebetween).
FIGs. 1-5; Kang'036: ¶¶[0022]-[0027]; ¶¶[0032]-[0038]; ¶¶[0039]-[0046]; ¶¶[0047]-[0050]; & ¶¶[0060]-[0065].
Regarding claim 10, Kang'221 discloses:
the deposition prevention member (FIG. 5: showerhead cover 320 made of ceramic) arranged so as to overlap the inert-gas supply portion(purge gas supply 80 & collar 308 having central cavity 309 arranged around stem portion 190 to define a gap therebetween) in a plan view.
FIGs. 1-5; Kang'036: ¶¶[0022]-[0027]; ¶¶[0032]-[0038]; ¶¶[0039]-[0046]; ¶¶[0047]-[0050]; & ¶¶[0060]-[0065].
Regarding claim 11, Kang'221 discloses:
an inert-gas supply channel through which the inert gas flows formed between the 
FIGs. 1-5; Kang'036: ¶¶[0022]-[0027]; ¶¶[0032]-[0038]; ¶¶[0039]-[0046]; ¶¶[0047]-[0050]; & ¶¶[0060]-[0065].
Regarding claim 12, Kang'221 discloses:
the inert-gas supply channel including:
a first inert-gas supply channel through which the inert gas flows in a direction toward the second electrode (FIG. 1: chandelier-type showerhead 14; FIG. 5: showerhead 14); and
a second inert-gas supply channel through which the inert gas flows in a direction away from the second electrode (FIG. 1: chandelier-type showerhead 14; FIG. 5: showerhead 14).
FIGs. 1-5; Kang'036: ¶¶[0022]-[0027]; ¶¶[0032]-[0038]; ¶¶[0039]-[0046]; ¶¶[0047]-[0050]; & ¶¶[0060]-[0065].
Regarding claim 13, Kang'221 discloses:
the second inert-gas supply channel having a vertical flow channel through which the inert gas flows in a vertical direction, and
a vertical part of the deposition prevention member (FIG. 5: showerhead cover 320 made of ceramic)  and a vertical part of the inert-gas supply portion sandwiching the vertical flow channel are connected to each other by a fixing member.
FIGs. 1-5; Kang'036: ¶¶[0022]-[0027]; ¶¶[0032]-[0038]; ¶¶[0039]-[0046]; ¶¶[0047]-[0050]; & ¶¶[0060]-[0065].
Regarding claim 14, Kang'221 discloses:
the plasma atomic layer deposition apparatus (FIG. 1: substrate processing system 10; FIG. 5: substrate processing system 300) having a source-gas supply portion (FIG. 1: gas delivery system 20) configured to supply a source gas for forming the film on the substrate, and
the inert-gas supply portion (purge gas supply 80 & collar 308 having central cavity 309 arranged around stem portion 190 to define a gap therebetween) being different from the source-gas supply portion (FIG. 1: gas delivery system 20).
FIGs. 1-5; Kang'036: ¶¶[0022]-[0027]; ¶¶[0032]-[0038]; ¶¶[0039]-[0046]; ¶¶[0047]-[0050]; & ¶¶[0060]-[0065].
Claims 2 is rejected under AIA  35 USC § 103 as being unpatentable over JP 201663221 A (Kang'221: US 20160079036 A1 {Kang'036} is an English language equivalent of Kang'221) in view of JP 2016149526 A (Tsuji'526: US 20160237559 A1 {Tsuji'559} is an English language equivalent of Tsuji'526).
Regarding claim 2, Kang'221 discloses:
the plasma atomic layer deposition apparatus (FIG. 1: substrate processing system 10; FIG. 5: substrate processing system 300) having a support member (upper
portion 220 of upper outer collar 216; &/or collar between inner cavity 223 of upper outer collar 216 & stem 190 {RF power supplied at stem 190}) configured to support the second electrode (FIG. 1: chandelier-type showerhead 14; FIG. 5: showerhead 14), and
the deposition prevention member (FIG. 5: showerhead cover 320 made of ceramic) arranged so as to overlap the support member (upper portion 220 of outer collar 
FIGs. 1-5; Kang'036: ¶¶[0022]-[0027]; ¶¶[0032]-[0038]; ¶¶[0039]-[0046]; ¶¶[0047]-[0050]; & ¶¶[0060]-[0065].

    PNG
    media_image3.png
    345
    1539
    media_image3.png
    Greyscale

FIG. 2 of Kang'221 (Cropped)
       
    PNG
    media_image4.png
    437
    1430
    media_image4.png
    Greyscale

FIG. 5 of Kang'221 (Cropped)
Regarding claim 2, Kang'221 does not expressly disclose:
the support member being an insulating support member.
Regarding claim 2, Tsuji'526 discloses:
an insulating support member (exhaust duct 30 provided between the RF electrode 14 and chamber 12).
FIGs. 1 & 2; Tsuji'559: ¶¶[0010]-[0011]; & ¶¶[0022]-[0028].

    PNG
    media_image5.png
    676
    822
    media_image5.png
    Greyscale

FIG. 2 of Tsuji'526
A motivation for selecting the insulating material as disclosed by Tsuji'526 for the support member the support member (upper portion 220 of outer collar 216; &/or collar between inner cavity 223 of outer collar 216 & stem 190 {RF power supplied at stem 190}) of Kang'221 is to isolate the RF power applied to stem 190 from the processing chamber 12 of Kang'221.  Such selection of the insulating material, as the selection of a known material based on the material's suitability for its intended use, is obvious.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); also see e.g., KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); also see e.g., MPEP § 2144.07.
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention was made to select the insulating material as disclosed by Tsuji'526 for the support member the support member of Kang'221.
Claims 3-5 are rejected under AIA  35 USC § 103 as being unpatentable over JP 201663221 A (Kang'221: US 20160079036 A1 {Kang'036} is an English language equivalent of Kang'221) in view of JP 2016111291 A (Kin'291).
Regarding claim 3, Kang'221 discloses:
the second electrode (FIG. 1: chandelier-type showerhead 14; FIG. 5: showerhead 14) has:
a surface (bottom or substrate-facing surface 194) facing the first electrode (FIG. 1: substrate support 16 connected to RF plasma generator 46; FIG. 5: substrate support 16 connected to RF plasma generator 46);
a side surface crossing the surface, and

    PNG
    media_image4.png
    437
    1430
    media_image4.png
    Greyscale

FIG. 5 of Kang'221 (Cropped)
the deposition prevention member (FIG. 5: showerhead cover 320 made of ceramic) having:
a part facing the side surface of the second electrode (FIG. 1: chandelier-type showerhead 14; FIG. 5: showerhead 14), and
the surface (bottom or substrate-facing surface 194) of the second electrode (FIG. 1: chandelier-type showerhead 14; FIG. 5: showerhead 14) exposed from the deposition prevention member (FIG. 5: showerhead cover 320 made of ceramic).
FIGs. 1-5; Kang'036: ¶¶[0022]-[0027]; ¶¶[0032]-[0038]; ¶¶[0039]-[0046]; ¶¶[0047]-[0050]; & ¶¶[0060]-[0065].
Regarding claim 3, Kang'221 does not expressly disclose:
the side surface crossing the surface being:
a first side surface crossing the surface;

a third side surface crossing the surface and the first side surface; and
a fourth side surface positioned on an opposite side of the third side surface, and
the part facing the side surface of the second electrode being:
a first part facing the first side surface of the second electrode;
a second part facing the second side surface of the second electrode;
a third part facing the third side surface of the second electrode; and
a fourth art facing the fourth side surface of the second electrode.
Regarding claim 3, Kin'291 discloses:
a rectangular first electrodes (ground electrode 53) and a rectangular second electrode (plasma generation electrode 52) accommodating a rectangular substrate (substrate 100).
FIGs. 1-6; & ¶¶[0015]-[0065].
A motivation for shaping the first & second electrodes of Kang'221 to be rectangular is to accommodate forming a film on rectangular substrates as disclosed by Kin'291 and, in turn, a motivation for shaping the deposition prevention member of Kang'221 to be rectangular is to accommodate the rectangular second electrode.  Shaping the second electrode of Kang'221 to be rectangular results in the side surface being a first side surface crossing the surface, a second side surface positioned on an opposite side of the first side surface, a third side surface crossing the surface and the first side surface, and a fourth side surface positioned on an opposite side of the third side surface.  In turn, the shaping deposition prevention member of Kang'221 to be rectangular results in the part facing the side surface of the second electrode being a first part facing the first side surface of the second electrode, a second part facing the second side surface of the second electrode, a third part facing the third side surface of the In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); also see e.g., MPEP § 2144.04 (IV)(B).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention was made to shape the second electrode of Kang'221 and the deposition prevention member of Kang'221 to be rectangular as disclosed by Kin'291.
Regarding claim 4, after shaping the deposition prevention member of Kang'221 to be rectangular as suggested by Kin'291, making the first, second, third, and fourth parts of Kang'221 to be unified (i.e., a one-piece construct), as an implementation of a predictable engineering choice, is obvious.  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965); see also e.g., MPEP § 2144.04 (V)(B).
Regarding claim 5, Kang'221 discloses:

    PNG
    media_image4.png
    437
    1430
    media_image4.png
    Greyscale

FIG. 5 of Kang'221 (Cropped)
the deposition prevention member (FIG. 5: showerhead cover 320 made of ceramic) including a piece (FIG. 5: one or more spacers 338 provided to maintain spacing 
FIGs. 1-5; Kang'036: ¶¶[0022]-[0027]; ¶¶[0032]-[0038]; ¶¶[0039]-[0046]; ¶¶[0047]-[0050]; & ¶¶[0060]-[0065].
However, after shaping the second electrode of Kang'221 and the deposition prevention member of Kang'221 to be rectangular as suggested by Kin'291, adding a first piece corresponding to the first part, a second piece corresponding to the second part, a third piece corresponding to the third part, and a fourth piece corresponding to the fourth part to the deposition prevention member of Kang'221 to maintain uniform spacing (as disclosed by Kang'221) between the rectangular deposition prevention member of Kang'221 and the rectangular second electrode of Kang'221.  Such addition of first, second, third, and fourth pieces, as an implementation of a variant of a known method to yield predictable results, is obvious.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007); see also e.g., MPEP § 2143(A).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention was made to add first, second, third, and fourth pieces as disclosed by Kang'221.
Claims 6 & 7 are rejected under AIA  35 USC § 103 as being unpatentable over JP 201663221 A (Kang'221: US 20160079036 A1 {Kang'036} is an English language equivalent of Kang'221) in view of JP 2016111291 A (Kin'291) as applied to claims 3-5 above, and further in view of US 20110284100 A1 (Kudela'100).
Regarding claim 6, Kang'221 and Kin'291 does not expressly disclose:
the first part having an L shape having a first horizontal part and a first vertical part,

the third part having an L shape having a third horizontal part and a third vertical part, and
the fourth part having an L shape having a fourth horizontal part and a fourth vertical part.
Regarding claim 6, Kudela'100 discloses:
a first part (body 508 of frame member 602 of frame assembly 600) having an L shape having a first horizontal part and a first vertical part,

    PNG
    media_image6.png
    805
    1045
    media_image6.png
    Greyscale

FIG. 5A of Kudela'100
a second part (body 508 of frame member 606 of frame assembly 600) having an L shape having a second horizontal part and a second vertical part,
a third part (body 508 of frame member 604 of frame assembly 600) having an L shape having a third horizontal part and a third vertical part, and

FIGs. 1-6; ¶¶[0012]-[0017]; & ¶¶[0032]-[0038]; ¶¶[0039]-[0046]; ¶¶[0047]-[0050]; & ¶¶[0060]-[0065].
A motivation for shaping each of the first, second, third, and fourth parts of Kang'221 and Kin'291 to have the L shape having the horizontal part and the vertical part as disclosed by Kudela'100 is to bury the concentrated electric field at the corner the second electrode to substantially reduce arcing potential between the second electrode and the chamber body and/or to substantially reduce arcing potential between the second electrode and other chamber components.  Such L shaping of each of the first, second, third, and fourth parts of Kang'221 and Kin'291, as a matter of design choice, would have obvious to a person of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); also see e.g., MPEP § 2144.04 (IV)(B).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention was made to shape each of the first, second, third, and fourth parts of Kang'221 and Kin'291 to have the L shape having the horizontal part and the vertical part as disclosed by Kudela'100.
Regarding claim 7, Kang'221 discloses:
the plasma atomic layer deposition apparatus (FIG. 1: substrate processing system 10; FIG. 5: substrate processing system 300) having a fixing portion (FIG. 5: associated one or more spacers 338 provided to maintain spacing between showerhead cover 320 & showerhead 14) configured to fix the deposition prevention member (FIG. 5: showerhead cover 320 made of ceramic), and
the deposition prevention member (FIG. 5: showerhead cover 320 made of ceramic) 
FIGs. 1-5; Kang'036: ¶¶[0022]-[0027]; ¶¶[0032]-[0038]; ¶¶[0039]-[0046]; ¶¶[0047]-[0050]; & ¶¶[0060]-[0065].
Conclusion
Prior art is of and is made of record (and which is not relied upon and considered pertinent to Applicant's disclosure) that (each considered alone) might be used to demonstrate that the invention as currently claimed lacks novelty; and/or that (in combination with one or more other prior art documents of record) might be used to demonstrate that the invention as currently claimed obviousness would be obviousness to a person having ordinary skill in the art in view of such combination.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stanislav Antolin whose telephone number is (313) 446-4885.  The examiner can normally be reached on Monday-Friday 8:00-17:00 Eastern Time (ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.

/Stanislav Antolin/
Examiner, Art Unit 1716

/Jeffrie R Lund/Primary Examiner, Art Unit 1716